Exhibit 10.1
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
by and between
BAKER HUGHES INCORPORATED
and
CHAD C. DEATON

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
     THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT dated as of January 1, 2009
(this “Agreement”), by and between Chad C. Deaton (the “Executive”) and Baker
Hughes Incorporated, a Delaware corporation (the “Company”).
     WHEREAS, the Board of Directors of the Company (the “Board”) has retained
the Executive as the Chief Executive Officer of the Company;
     WHEREAS, the Company and the Executive previously entered into an
Employment Agreement dated as of October 31, 2004 (the “Employment Agreement”);
     WHEREAS, the Company and the Executive desire to amend and restate the
Employment Agreement as set forth in this Agreement to comply with Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”) and the final
Department of Treasury regulations issued thereunder (“Section 409A”); and
     WHEREAS, the Executive is willing to commit himself to serve the Company,
on the terms and conditions herein provided;
     WHEREAS, the Company and the Executive have previously executed a Change in
Control Agreement effective as of October 25, 2005 (the “Change in Control
Agreement”);
     NOW, THEREFORE, in consideration of the premises and the respective
covenants and agreements of the parties herein contained, and intending to be
legally bound hereby, the parties hereto agree as follows:
     1. Employment and Term. The Company hereby agrees to employ the Executive,
and the Executive hereby accepts such employment, on the terms and conditions
hereinafter set forth. The period of employment of the Executive by the Company
hereunder (the “Employment Period”) commenced on October 25, 2004 (the
“Effective Date”) and shall end on the Executive’s Date of Termination (as
defined in Section 7(b) hereof). The term of this Agreement (the “Term”)
commenced on the Effective Date and shall end on the second anniversary thereof;
provided, that, on October 25, 2005, and each anniversary of October 25
thereafter, the Term shall be extended for one additional year unless, prior to
September 25, 2005 with respect to the extension on October 25, 2005, and each
anniversary of September 25, thereafter with respect to each subsequent annual
extension, the Company or the Executive shall have given notice not to extend
the Term or the Executive shall have incurred a termination of employment with
the Company.
     2. Position and Duties.
     (a) As of the Effective Date, the Executive shall serve as Chief Executive
Officer of the Company, in which capacity the Executive shall perform the usual
and customary duties of such office, which shall be those normally inherent in
such capacity in U.S. publicly held corporations of similar size and character.
The Executive agrees and acknowledges that, in

 



--------------------------------------------------------------------------------



 



connection with his employment relationship with the Company, the Executive owes
fiduciary duties to the Company and will act accordingly.
     (b) During the Employment Period, the Executive agrees to devote
substantially his full time, attention and energies to the Company’s business
and agrees to faithfully and diligently endeavor to the best of his ability to
further the best interests of the Company. The Executive shall not engage in any
other business activity, whether or not such business activity is pursued for
gain, profit or other pecuniary advantage. Subject to the covenants of Section 9
herein, this shall not be construed as preventing the Executive from investing
his own assets in such form or manner as will not require his services in the
daily operations of the affairs of the companies in which such investments are
made. Further, subject to Section 9 herein, the Executive may serve as a
director of other companies, if such service is approved by the Compensation
Committee of the Board (the “Compensation Committee”), so long as such service
is not detrimental to the Company, does not interfere with the Executive’s
service to the Company and does not present the Executive with a conflict of
interest.
     (c) In keeping with the Executive’s fiduciary duties to the Company, the
Executive agrees that he shall not, directly or indirectly, become involved in
any conflict of interest, or upon discovery thereof, allow such a conflict to
continue. Moreover, the Executive agrees that he shall promptly disclose to the
Board any facts which might involve any reasonable possibility of a conflict of
interest, or be perceived as such.
     (d) Circumstances in which a conflict of interest on the part of the
Executive would or might arise, and which should be reported immediately by the
Executive to the Board, include the following: (i) ownership of a material
interest in, acting in any capacity for, or accepting directly or indirectly any
payments, services or loans from a supplier, contractor, subcontractor, customer
or other entity with which the Company does business; (ii) misuse of information
or facilities to which the Executive has access in a manner which will be
detrimental to the Company’s interest; (iii) disclosure or other misuse of
Confidential Information (as defined in Section 9); (iv) acquiring or trading
in, directly or indirectly, other properties or interests connected with the
design, manufacture or marketing of products designed, manufactured or marketed
by the Company; (v) the appropriation to the Executive or the diversion to
others, directly or indirectly, of any opportunity in which it is known or could
reasonably be anticipated that the Company would be interested; and (vi) the
ownership, directly or indirectly, of a material interest in an enterprise in
competition with the Company or its dealers and distributors or acting as a
director, officer, partner, consultant, employee or agent of any enterprise
which is in competition with the Company or its dealers or distributors.
     (e) Further, the Executive covenants, warrants and represents that he
shall:
     (i) devote his full and best efforts to the fulfillment of his employment
obligations;
     (ii) exercise the highest degree of fiduciary loyalty and care and the
highest standards and conduct in the performance of his duties; and

-2-



--------------------------------------------------------------------------------



 



     (iii) endeavor to prevent any harm, in any way, to the business or
reputation of the Company.
     (f) As Chief Executive Officer of the Company, the Executive is required to
own common stock in the Company equal to five times Base Salary (as defined in
Section 4(a)) within five years from the Effective Date. The Company
acknowledges that the Executive has timely satisfied his obligation to purchase
shares of the Company’s common stock and has no obligation to purchase
additional shares of the Company’s common stock in order to be in continued
compliance with this Section 2(f) and the Company’s Stock Ownership Policy
provided that any subsequent disposition by the Executive does not result in the
Executive owning less shares than is required by the Company’s Stock Ownership
Policy.
     3. Place of Performance. In connection with the Executive’s employment by
the Company, the Executive’s principal business address shall be at the
Company’s current principal executive offices in Houston, Texas (the “Principal
Place of Employment”) or in such other place as the Executive and the Company
may agree.
     4. Compensation and Related Matters.
     (a) Base Salary. During the Employment Period, the Company shall pay the
Executive an annual base salary (“Base Salary”) in an amount that shall be
established from time to time by the Compensation Committee, payable in
approximately equal installments in accordance with the Company’s customary
payroll practices. The Base Salary is currently $1,155,000. The Compensation
Committee shall review the Executive’s Base Salary at least annually during the
Employment Period. The Executive’s Base Salary may be increased but not
decreased during the Employment Period.
     (b) Bonuses. During the Employment Period, the Executive shall be eligible
to participate in the Baker Hughes Incorporated Annual Incentive Compensation
Plan or any successor plan thereto (the “Annual Incentive Plan”). The bonus
opportunity afforded the Executive pursuant to this Section 4(b) may vary from
year to year and any bonus earned thereunder (the “Annual Bonus”) shall be paid
at a time and in a manner consistent with the Company’s customary practices. The
Executive’s bonus levels under the Annual Incentive Plan will be contingent upon
the Company achieving predetermined performance goals and approval by the
Compensation Committee. The Company may also award the Executive a discretionary
cash bonus or other cash bonus outside of the Annual Incentive Plan for services
performed by the Executive during a fiscal year. The sum of the amount of the
Executive’s Annual Bonus for services rendered during a fiscal year and the
amount of the Executive’s separate bonus, if any, for services rendered during
such fiscal year is the “Bonus Amount”.
     (c) Equity-Based Compensation and Performance Awards. During the Employment
Period, the Executive shall be entitled to receive equity-based compensation
awards and performance awards on substantially similar terms and conditions no
less favorable than awards made to the other senior executive officers of the
Company.
     Upon employment the Executive received an award of 80,000 shares of
restricted stock, under the Baker Hughes Incorporated 2002 Director & Officer
Long-Term Incentive Plan, one-

-3-



--------------------------------------------------------------------------------



 



quarter of which vested on October 25 of each of 2006, 2007, and 2008, and
one-quarter of which will vest on October 25 of 2009 subject to the Executive’s
continued employment with the Company. The Executive shall have a fully
nonforfeitable interest in 80,000 of these restricted shares in the event of
(i) the death of the Executive while in the employ of the Company or (ii) the
termination of the Executive’s employment with the Company due to Disability (as
defined in Section 6(b)).
     Each award agreement evidencing an award of restricted stock granted to the
Executive under the Long Term Incentive Plan or any other Company program or
arrangement shall specify that the Executive shall have a fully nonforfeitable
interest in the shares of restricted stock in the event of (i) the death of the
Executive while in the employ of the Company or (ii) the termination of the
Executive’s employment due to Disability (as defined in Section 6(b)). Each
award agreement evidencing an award of a stock option to the Executive under the
Long Term Incentive Plan or any other Company program or arrangement shall
specify that the option shall be fully exercisable in the event of (i) the death
of the Executive while in the employ of the Company or (ii) the termination of
the Executive’s employment due to Disability (as defined in Section 6(b)), in
both cases, prior to the expiration of the term of the stock option.
     (d) Expenses. The Company shall promptly reimburse the Executive for all
reasonable business expenses incurred during the Employment Period by the
Executive in performing services hereunder, including all expenses of travel and
living expenses while away from home on business or at the request of and in the
service of the Company; provided, in each case, that such expenses are incurred
and accounted for in accordance with the policies and procedures established by
the Company. Such payments under this Section 4(d) shall be made within ten
(10) business days after the delivery of the Executive’s written request for the
payment accompanied by such evidence of fees and expenses incurred as the
Company may reasonably require. The parties intend and agree that such ten
(10) business day deadline is not to be extended as a result of the following
sentence which is included solely for the purpose of complying with
Section 409A. The Company shall pay the Executive the amount of such expenses by
the last day of the Executive’s taxable year following the taxable year in which
the Executive incurred such expenses. The expenses that are subject to
reimbursement pursuant to this Section 4(d) shall not be limited as a result of
when the expenses are incurred. The amount of expenses eligible for
reimbursement pursuant to this Section 4(d) during a given taxable year of the
Executive shall not affect the amount of expenses eligible for reimbursement in
any other taxable year of the Executive. The right to reimbursement pursuant to
this Section 4(d) is not subject to liquidation or exchange for another benefit.
     (e) Other Benefits. During the Employment Period, the Executive shall be
entitled to participate in all of the employee benefit plans and arrangements
made available by the Company to its other senior executive officers, subject to
and on a basis consistent with the terms, conditions and overall administration
of such plans and arrangements, and shall be entitled to perquisites, including
executive life insurance, club memberships, financial planning (including tax
return preparation), an annual physical examination, security monitoring at the
Executive’s residences, phone/internet access at the Executive’s residences and
other perquisites that may be added with the approval of the Compensation
Committee, each within the limitations of the Company’s Executive Perquisite
Program. The pool of perquisite dollars that will be available to the Executive
under the Company’s Executive Perquisite Program for years during

-4-



--------------------------------------------------------------------------------



 



the Employment Period other than 2004 is $25,000. Perquisite dollars will be
paid in accordance with the terms of the Company’s Executive Perquisite Program.
Notwithstanding the foregoing, the Company shall have the right to change, amend
or discontinue any benefit plan, program, or perquisite, so long as such changes
are similarly applicable to senior executive officers of the Company generally.
     Except for any reimbursements under the applicable group health plan that
are subject to a limitation on reimbursements during a specified period, the
amount of expenses eligible for reimbursement under this Section 4(e), or
in-kind benefits provided, during the Executive’s taxable year shall not affect
the expenses eligible for reimbursement, or in-kind benefits to be provided, in
any other taxable year of the Executive. The Executive’s right to reimbursement
or in-kind benefits pursuant to this Section 4(e) shall not be subject to
liquidation or exchange for another benefit.
     (f) Vacation. During the Employment Period, after 2004 the Executive shall
be entitled to 25 days of vacation per year.
     (g) Services Furnished. During the Employment Period, the Executive shall
at all times be provided with office space, stenographic assistance and such
other facilities and services as are suitable to his position and no less
favorable than those being provided to the Executive by the Company as of the
date hereof.
     5. Offices. Subject to Sections 2, 3 and 4 hereof, the Executive agrees to
serve without additional compensation, if elected or appointed thereto, as a
director of any of the Company’s subsidiaries and as a member of any committees
of the board of directors of any such corporations, and in one or more executive
positions of any of the Company’s subsidiaries; provided, that the Executive is
indemnified for serving in any and all such capacities on a basis no less
favorable than is currently or may be provided to any other director of the
Company, any of its subsidiaries, or in connection with any such executive
position, as the case may be. This indemnity is in addition to and not in
replacement of the Company’s obligations to provide indemnity pursuant to
Section 10 hereof.
     6. Termination. The Employment Period shall end in the event of a
termination of the Executive’s employment in accordance with any of the
provisions of Section 6 or 7, and the Term shall expire in the event of a
termination of Executive’s employment by the Company for Cause or by the
Executive without Good Reason, in each case, on the Executive’s Date of
Termination. Otherwise the Term shall expire as set forth in Section 1.
     (a) Death. The Executive’s employment hereunder shall terminate upon his
death.
     (b) Disability. If, as a result of the Executive’s incapacity due to
physical or mental illness, the Executive shall have been absent from the
full-time performance of his duties hereunder for the entire period of ninety
(90) days in the aggregate during any period of twelve (12) consecutive months
or it is reasonably expected that such disability will exist for more than such
period of time, and within thirty (30) days after written Notice of Termination
(as defined in Section 7) is given (which notice may be given during such ninety
(90) day period) shall not

-5-



--------------------------------------------------------------------------------



 



have returned to the performance of his duties hereunder on a full-time basis,
the Company may terminate the Executive’s employment hereunder for “Disability.”
     For any period during which the Executive fails to perform his duties
hereunder as a result of incapacity due to physical or mental illness
(“Disability Period”), the Company shall pay the Executive, at the time
specified in Section 8(b), his Base Salary at the rate in effect at the
beginning of such period as well as all other payments and benefits set forth in
Section 4 hereof, reduced by any payments made to the Executive during the
Disability Period under the disability benefit plans of the Company then in
effect or under the Social Security disability insurance program.
     (c) Cause. The Company may terminate the Executive’s employment hereunder
for Cause. For purposes of this Agreement, the Company shall have “Cause” to
terminate the Executive’s employment hereunder upon the occurrence of any of the
following events:
     (i) the Executive is convicted of an act of fraud, embezzlement, theft or
other criminal act constituting a felony;
     (ii) a material breach by the Executive of any provision of this Agreement;
     (iii) the failure by the Executive to perform any and all covenants
contained in Sections 2(c), 2(d), 2(e) and 9 of this Agreement for any reason
other than the Executive’s death, Disability or following the Executive’s
delivery of a Notice of Termination for Good Reason; or
     (iv) a material breach by the Executive of the Company’s Standards of
Ethical Conduct;
provided, that, the Executive shall have thirty (30) business days from the date
on which the Executive receives the Company’s Notice of Termination for Cause
under clause (ii), (iii) or (iv) above to remedy any such occurrence otherwise
constituting Cause under such clause (ii), (iii) or (iv).
Cause shall not exist unless and until the Company has delivered to the
Executive a copy of a resolution duly adopted by the affirmative vote of not
less than two-thirds (2/3) of the entire membership of the Board at a meeting of
the Board called and held for such purpose (after reasonable notice to the
Executive and an opportunity for the Executive, together with his counsel, to be
heard before the Board), finding that in the good faith opinion of the Board,
the Executive was guilty of the conduct set forth in this Section 6(c) and
specifying the particulars thereof in detail.
     (d) Good Reason. The Executive may terminate his employment hereunder for
“Good Reason”. “Good Reason” for the Executive’s termination of employment shall
mean the occurrence, without the Executive’s prior written consent, of any one
or more of the following:
     (i) the assignment to the Executive of any duties inconsistent with the
Executive’s position (including status, office, title and reporting
requirements),

-6-



--------------------------------------------------------------------------------



 



authorities, duties or other responsibilities as contemplated by Section 2 of
this Agreement;
     (ii) the relocation of the Principal Place of Employment to a location more
than fifty (50) miles from the Principal Place of Employment; or
     (iii) a material breach by the Company of any provision of this Agreement;
provided, in any case, that the Company shall have thirty (30) business days
from the date on which the Company receives the Executive’s Notice of
Termination for Good Reason to remedy any such occurrence otherwise constituting
Good Reason.
     (e) Termination of Agreement. Either party hereto may terminate this
Agreement at any time by giving the Board or the Executive, as the case may be,
no more than thirty (30) days’ prior written notice, in accordance with
Section 7 hereof, of such party’s intent to so terminate this Agreement.
     7. Termination Procedure.
     (a) Notice of Termination. Any termination of the Executive’s employment by
the Company or by the Executive (other than termination pursuant to Section 6(a)
hereof) shall be communicated by written Notice of Termination to the other
party hereto in accordance with Section 12 hereof. For purposes of this
Agreement, a “Notice of Termination” shall mean a notice that shall indicate the
specific termination provision in this Agreement relied upon and shall set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated.
     (b) Date of Termination. “Date of Termination” shall mean (i) if the
Executive’s employment is terminated pursuant to Section 6(a) above, the date of
the Executive’s death, (ii) if the Executive’s employment is terminated pursuant
to Section 6(b) above, thirty (30) days after Notice of Termination is given
(provided that the Executive shall not have returned to the performance of his
duties on a full-time basis during such thirty (30) day period), (iii) if the
Executive’s employment is terminated pursuant to Section 6(c) above, the date
specified in the Notice of Termination, which date may be no earlier than the
date the Executive is given notice in accordance with Section 12 hereof, (iv) if
the Executive’s employment is terminated pursuant to Section 6(d) above, the
date on which a Notice of Termination is given or any later date (within thirty
(30) days of the date of such Notice of Termination) set forth in such Notice of
Termination and (v) if the Executive’s employment is terminated for any other
reason, the date specified in the Notice of Termination, which date shall be not
later than thirty (30) days following the date on which Notice of Termination is
given; provided, that, if within ten (10) days after any Notice of Termination
is given the party receiving such Notice of Termination notifies the other party
that a dispute exists concerning such termination, the Date of Termination shall
be the date on which the dispute is finally determined, either by mutual written
agreement of the parties or by a binding and final arbitration award.
     (c) Compensation During Dispute. If a purported termination occurs during
the Term, and such termination is disputed in accordance with subsection (b) of
this Section 7, the Company shall pay the Executive, at the time specified in
Section 8, the full compensation in

-7-



--------------------------------------------------------------------------------



 



effect when the notice giving rise to the dispute was given (including, but not
limited to, Base Salary) and shall continue the Executive as a participant in
all compensation, benefit and insurance plans in which the Executive was
participating when the notice giving rise to the dispute was given, until the
Date of Termination, determined in accordance with subsection (b) of this
Section 7. Amounts paid under this Section 7(c) are in addition to all other
amounts due under this Agreement and shall not be offset against or reduce any
other amounts due under this Agreement.
     8. Compensation upon Termination or During Disability.
     (a) Benefit Obligation and Accrued Obligation Defined. For purposes of this
Agreement, payment of the “Benefit Obligation” shall mean payment by the Company
to the Executive (or his designated beneficiary or legal representative, as
applicable), when due, of all vested benefits to which the Executive is entitled
under the terms of the employee benefit plans and compensation arrangements in
which the Executive is a participant as of the Date of Termination. For the
avoidance of doubt, the Executive’s benefits under the Baker Hughes Incorporated
Pension Plan and the Baker Hughes Incorporated Thrift Plan shall not be subject
to a mandatory six-month delay in payment pursuant to Section 409A as such plans
are exempt from Section 409A. “Accrued Obligation” means the sum of (1) the
Executive’s Base Salary through the Date of Termination for periods through but
not following his Separation From Service (as defined in Section 8(b) below) and
(2) any accrued vacation pay earned by the Executive, in each case, to the
extent not theretofore paid.
     (b) Disability; Death. Following the termination of the Executive’s
employment pursuant to Section 6(a) or Section 6(b) hereof, the Company shall
pay to the Executive (or his designated beneficiary or legal representative, if
applicable):
     (i) the Accrued Obligation;
     (ii) the Executive’s Base Salary through the Date of Termination for
periods following his Separation From Service, to the extent not theretofore
paid;
     (iii) a lump sum in cash equal to one-half of the Executive’s Base Salary
as in effect on the Date of Termination (for each year and prorated for any
partial years) for the remainder of the Term; and
     (iv) a lump sum in cash equal to the Executive’s expected value of the
Executive’s bonus opportunity under the Annual Incentive Plan and any other
bonus programs for the fiscal year of the Company in which the Date of
Termination occurs. Such payment is in lieu of the bonus that would have
otherwise been due to the Executive under the Annual Incentive Plan and any
other bonus programs for the performance period in which the Date of Termination
occurs.
In the event of the termination of the Executive’s employment pursuant to
Section 6(a) or Section 6(b) the Company shall pay the Executive or his estate
the Accrued Obligation within thirty (30) days after the Date of Termination.

-8-



--------------------------------------------------------------------------------



 



In the event of the termination of the Executive’s employment pursuant to
Section 6(a) the Company shall pay the Executive’s estate the amounts required
pursuant to clauses (ii), (iii) and (iv) of this Section 8(b) within sixty
(60) days after the Date of Termination. In the event of the termination of the
Executive’s employment pursuant to Section 6(b) in a circumstance where the
Executive has incurred a Section 409A Disability, the Company shall pay the
Executive the amounts required to be paid pursuant to clauses (ii), (iii) and
(iv) of this Section 8(b) within 60 days after the date the Executive incurs a
Section 409A Disability. For purposes of this Agreement, “Section 409A
Disability” means the inability of the Executive to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months. The Executive shall also be
treated as having a “Section 409A Disability” if he is, by reason of a medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than
12 months, receiving income replacement benefits for a period of not less than
three months under an accident and health plan covering employees of the
Company. The Company shall determine whether the Executive has incurred a
Section 409A Disability. Such determination shall be supported by the written
medical opinion of a medical doctor who is mutually acceptable to the Company
and the Executive. In the event of the termination of the Executive’s employment
pursuant to Section 6(b) in a circumstance where the Executive has not incurred
a Section 409A Disability, the Company shall pay the Executive the amounts
required to be paid pursuant to clauses (ii), (iii) and (iv) of this Section
8(b) within sixty (60) days following his Separation From Service if he is not a
Specified Employee or on the date that is six months following the date of the
Executive’s Separation from Service if he is a Specified Employee. For purposes
of this Agreement, the term “Separation From Service” shall have the meaning
ascribed to such term in Section 409A. The term “Specified Employee” means a
person who is a “specified employee” within the meaning of Section 409A, taking
into account the elections made and procedures established in resolutions
adopted by the Administrative Committee.
Neither the Executive nor his estate shall be permitted to specify the taxable
year in which a payment described in this Section 8(b) shall be paid.
In the event of the termination of the Executive’s employment pursuant to
Section 6(a) or Section 6(b) the Company shall pay the Executive the Benefit
Obligation at the times specified in and in accordance with the terms of the
applicable employee benefit plans and compensation arrangements.
     (c) By the Company for Cause. If during the Term the Executive’s employment
is terminated by the Company pursuant to Section 6(c) hereof, the Company shall
pay to the Executive the Accrued Obligation within thirty (30) days following
the Date of Termination. The Company shall pay to the Executive his Base Salary
for periods following his Separation From Service, to the extent not theretofore
paid, within thirty (30) days following his Separation From Service if he is not
a Specified Employee or on the date that is six months following his Separation
From Service if he is a Specified Employee. Following such payments, the Company
shall have no further obligations to the Executive other than as may be required
by law or the terms of an employee benefit plan of the Company. The Company
shall pay the Executive the Benefit Obligation at the times specified in and in
accordance with the terms of the applicable employee benefit plans and
compensation arrangements.

-9-



--------------------------------------------------------------------------------



 



     (d) By the Executive Without Good Reason. If during the Term the Executive
terminates his employment for any reason other than Good Reason, the Company
shall pay to the Executive the Accrued Obligation within thirty (30) days
following the Date of Termination. The Company shall pay to the Executive his
Base Salary for periods following his Separation From Service, to the extent not
theretofore paid, within thirty (30) days following his Separation From Service
if he is not a Specified Employee or on the date that is six months following
his Separation From Service if he is a Specified Employee. Following such
payments, the Company shall have no further obligations to the Executive other
than as may be required by law or the terms of an employee benefit plan of the
Company. The Company shall pay the Executive the Benefit Obligation at the times
specified in and in accordance with the terms of the applicable employee benefit
plans and compensation arrangements. The Executive shall not have breached this
Agreement if he terminates his employment for any reason.
     (e) By the Company Without Cause or by the Executive for Good Reason. If
during the Term the Executive’s employment is terminated by the Company other
than for Cause, death or Disability or if the Executive terminates his
employment for Good Reason, then:
     (i) The Company shall pay to the Executive, at the times specified in
Section 8(e)(vii) below, the following amounts:
     (A) the Accrued Obligation;
     (B) the Executive’s Base Salary through the Date of Termination for periods
following his Separation From Service, to the extent not theretofore paid;
     (C) a lump sum in cash equal to two times the Executive’s Base Salary (at
the rate in effect as of the Date of Termination);
     (D) a lump sum in cash equal to the product of (x) the monthly basic life
insurance premium applicable to the Executive’s basic life insurance coverage
immediately prior to the Date of Termination and (y) the number of full months
and fractional months (if any) remaining in the Term. The Executive may, at his
option, convert his basic life insurance coverage to an individual policy after
the Date of Termination by completing the forms required by the Company for this
purpose;
     (E) a lump sum in cash equal to the employer contributions the Company
would have credited to the Executive’s Baker Hughes Incorporated Supplemental
Retirement Plan (the “Supplemental Retirement Plan”) account had he continued to
remain employed by the Company for the remainder of the Term, assuming for this
purpose that (1) the Executive’s earned compensation for a year is the sum of
the average of the Executive’s three highest Annual Bonus Amounts received by
the Executive with respect to the five fiscal years of the Company immediately
preceding the fiscal year in which occurs the Date of Termination (the “Highest
Bonus Amount”) and the amount of Executive’s annualized Base Salary for the
calendar year in which the Date of Termination occurs, and (2) the applicable
legal limitations and the contribution, deferral, credit and accrual

-10-



--------------------------------------------------------------------------------



 



percentages under the Supplemental Retirement Plan by and on behalf of the
Executive under the Supplemental Retirement Plan for the remainder of the Term,
are the same percentages and limitations in effect immediately prior to the Date
of Termination; and
     (F) a lump sum in cash equal to the product of (x) the Executive’s Highest
Bonus Amount and (y) a fraction, the numerator of which is the number of days
during the Company’s then current fiscal year through the Date of Termination
and the denominator of which is 365. Such payment is in lieu of the bonus that
would have otherwise been due to the Executive under the Annual Incentive Plan
and any other bonus programs for the performance period in which the Date of
Termination occurs.
     (ii) Subject to clause (iv), for the remainder of the Term the Company
shall arrange to provide the Executive and his dependents medical insurance
benefits substantially similar to those provided to the Executive and his
dependents immediately prior to the Date of Termination (at no greater cost to
the Executive than such cost to the Executive in effect immediately prior to the
Date of Termination, or, if greater, the cost to similarly situated active
employees of the Company under the applicable group health plan of the Company).
Except for any reimbursements under the applicable group health plan that are
subject to a limitation on reimbursements during a specified period, the amount
of expenses eligible for reimbursement under this Section 8(e)(ii), or in-kind
benefits provided, during the Executive’s taxable year shall not affect the
expenses eligible for reimbursement, or in-kind benefits to be provided, in any
other taxable year of the Executive. The Executive’s right to reimbursement or
in-kind benefits pursuant to this Section 8(e)(ii) shall not be subject to
liquidation or exchange for another benefit. To the extent that the payments or
reimbursements made pursuant to this Section 8(e)(ii) are taxable to the
Executive and are not otherwise exempt from Section 409A, if the Executive is a
Specified Employee, any amounts to which the Executive would otherwise be
entitled under this Section 8(e)(ii) during the first six months following the
date of the Executive’s Separation From Service shall be accumulated and paid to
the Executive on the date that is six months following the date of his
Separation From Service.
     (iii) For the remainder of the Term the Company shall continue to provide
the Executive perquisites, other than executive life insurance, in the manner
specified in Section 4(e). However, to the extent that the payments made
pursuant to this Section 8(e)(iii) are taxable to the Executive and are not
otherwise exempt from Section 409A, if the Executive is a Specified Employee,
any amounts to which the Executive would otherwise be entitled under this
Section 8(e)(iii) during the first six months following the date of the
Executive’s Separation From Service shall be accumulated and paid to the
Executive on the date that is six months following the date of his Separation
From Service.
     (iv) Subject to the Executive’s group health plan coverage continuation
rights under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended, the benefits and perquisites listed in clauses (ii) and (iii) of this
Section 8(e) shall be reduced to the extent benefits and perquisites of the same
type are received by or made available

-11-



--------------------------------------------------------------------------------



 



to the Executive during such period, and provided, further, that the Executive
shall have the obligation to notify the Company that he is entitled to or
receiving such benefits and perquisites. The Company agrees that, if the
Executive’s employment with the Company terminates for any reason during the
Term, the Executive is not required to seek other employment or to attempt in
any way to reduce any amounts payable to the Executive by the Company pursuant
to this Section 8. Further, except with respect to the benefits provided
pursuant to clause (ii) and (iii) above, the amount of any payment or benefit
provided for in this Agreement shall not be reduced by any compensation earned
by the Executive as the result of employment by another employer, by retirement
benefits, or by offset against any amount claimed to be owed by the Executive to
the Company.
     (v) Payments to the Executive under this Section 8 (other than Accrued
Obligations) are contingent upon the Executive’s execution of a release
substantially in the form of Exhibit A hereto.
     (vi) The Executive shall not be permitted to specify the taxable year in
which a payment described in this Section 8(e) shall be made to him.
     (vii) The Company shall pay the Executive the Benefit Obligation at the
times specified in and in accordance with the terms of the applicable employee
benefit plans and compensation arrangements. The Company shall pay the Executive
the amounts specified in Section 8(e)(i)(A) within thirty (30) days after the
Date of Termination. The Company shall pay or provide to the Executive the
amounts or benefits specified in Sections 8(e)(i)(B), 8(e)(i)(C), 8(e)(i)(D),
8(e)(i)(E) and 8(e)(i)(F) 30 days following the date of the Executive’s
Separation From Service if he is not a Specified Employee or on the date that is
six months following the date of his Separation From Service if he is a
Specified Employee. Further, if the Executive is a Specified Employee at the
time of his Separation From Service, the Company shall pay to the Executive, on
the date that is six months following the Executive’s Separation From Service,
an additional interest amount equal to the amount of interest that would be
earned on the amounts specified in Sections 8(e)(i)(B), 8(e)(i)(C), 8(e)(i)(D),
8(e)(i)(E) and 8(e)(i)(F) and, to the extent subject to a mandatory six-month
delay in payment, the amounts specified in Sections 8(e)(ii) and 8(e)(iii), for
the period commencing on the date of the Executive’s Separation From Service
until the date of payment of such amounts, calculated using an interest rate
equal to the six month London Interbank Offered Rate in effect on the date of
the Executive’s Separation From Service plus two percentage points.
     (f) Failure to Timely Pay. The parties acknowledge and agree that if
(i) payments under this Section 8 are delayed for six months following the
Executive’s Separation From Service pursuant to the application of Section 409A
and (ii) the Company fails to pay such amounts within three days following the
expiration of such six-month delay period, the Company will be deemed to have
materially breached its obligations under this Agreement and, accordingly, the
Executive shall be relieved of his obligations under paragraphs (b) and (c) of
Section 9.

-12-



--------------------------------------------------------------------------------



 



     9. Confidential Information; Non-Competition; Non-Solicitation.
     (a) Confidential Information. The Executive shall hold in a fiduciary
capacity for the benefit of the Company all trade secrets, confidential
information, and knowledge or data relating to the Company and its businesses,
which shall have been obtained by the Executive during the Executive’s
employment by the Company and which shall not have been or hereafter become
public knowledge (other than by acts by the Executive or representatives of the
Executive in violation of this Agreement) (hereinafter being collectively
referred to as “Confidential Information”). For the avoidance of doubt,
Confidential Information shall not include information that:
     (i) is already in Executive’s possession; provided that the information is
not known by the Executive to be subject to another confidentiality agreement
with, or other obligation of secrecy to, the Company or any of its subsidiaries,
     (ii) becomes generally available to the public other than as a result of a
disclosure by the Executive, or
     (iii) becomes available to the Executive on a non-confidential basis from a
source other than the Company or any of its subsidiaries or any of their
respective directors, officers, employees, agents or advisors; provided, that
such source is not known by the Executive to be bound by a confidentiality
agreement with or other obligation of secrecy to the Company or any of its
subsidiaries.
The Executive shall not, without the prior written consent of the Company or as
may otherwise be required by law or legal process, communicate or divulge any
such trade secrets, information, knowledge or data to anyone other than the
Company and those designated by the Company. Any termination of the Executive’s
employment or of this Agreement shall have no effect on the continuing operation
of this Section 9(a). The Executive agrees to return all Confidential
Information, including all photocopies, extracts and summaries thereof, and any
such information stored electronically on tapes, computer disks or in any other
manner to the Company at any time upon request by the Company and upon the
termination of his employment hereunder for any reason.
     (b) Non-Competition. During the Employment Period and for a period of two
(2) years following the Date of Termination (such period following the
Employment Period, the “Restricted Period”), the Executive shall not engage in
Competition, as defined below, with the Company; provided, that it shall not be
a violation of this Section 9(b) for the Executive to become the registered or
beneficial owner of up to five percent (5%) of any class of the capital stock of
a corporation registered under the Securities Exchange Act of 1934, as amended,
provided that the Executive does not actively participate in the business of
such corporation until such time as this covenant expires.
     For purposes of this Agreement, “Competition” by the Executive means the
Executive’s engaging in, or otherwise directly or indirectly being employed by
or acting as a consultant or lender to, or being a director, officer, employee,
principal, agent, stockholder, member, owner or partner of, or permitting his
name to be used in connection with the activities of any other

-13-



--------------------------------------------------------------------------------



 



business or organization which competes, directly or indirectly, with the
business of the Company as the same shall be constituted at any time during the
Term.
     (c) Non-Solicitation. During the Restricted Period, the Executive agrees
that he will not, directly or indirectly, for his benefit or for the benefit of
any other person, firm or entity, do any of the following:
     (i) solicit from any customer doing business with the Company as of the
Date of Termination that is known to Executive, business of the same or of a
similar nature to the business of the Company with such customer;
     (ii) solicit from any potential customer of the Company that is known to
the Executive business of the same or of a similar nature to that which has been
the subject of a known written or oral bid, offer or proposal by the Company, or
of substantial preparation with a view to making such a bid, proposal or offer,
within six (6) months prior to such Date of Termination;
     (iii) solicit the employment or services of any person who was known to be
employed by or was a known consultant to the Company upon the Date of
Termination, or within six (6) months prior thereto; or
     (iv) otherwise knowingly interfere with the business or accounts of the
Company.
     The Executive and the Company agree and acknowledge that the Company has a
substantial and legitimate interest in protecting the Company’s Confidential
Information and goodwill. The Executive and the Company further agree and
acknowledge that the provisions of this Section 9 are reasonably necessary to
protect the Company’s legitimate business interests and are designed to protect
the Company’s Confidential Information and goodwill.
     The Executive agrees that the scope of the restrictions as to time,
geographic area, and scope of activity in this Section 9 are reasonably
necessary for the protection of the Company’s legitimate business interests and
are not oppressive or injurious to the public interest. The Executive agrees
that in the event of a breach or threatened breach of any of the provisions of
this Section 9 the Company shall be entitled to injunctive relief against the
Executive’s activities to the extent allowed by law, and the Executive waives
any requirement for the posting of any bond by the Company in connection with
such action. The Executive further agrees that any breach or threatened breach
of any of the provisions of Section 9(a) would cause injury to the Company for
which monetary damages alone would not be a sufficient remedy.
     (d) Publicity. The Executive agrees that the Company may use, and hereby
grants the Company the nonexclusive and worldwide right to use, the Executive’s
name, picture, likeness, photograph, signature or any other attribute of the
Executive’s persona (all of such attributes are hereafter collectively referred
to as “Persona”) in any media for any advertising, publicity or other purpose at
any time, either during or subsequent to his employment by the Company. The
Executive agrees that such use of his Persona will not result in any invasion or
violation of any privacy or property rights the Executive may have; and the
Executive agrees that he will receive no additional compensation for the use of
his Persona. The Executive further agrees that any

-14-



--------------------------------------------------------------------------------



 



negatives, prints or other material for printing or reproduction purposes
prepared in connection with the use of his Persona by the Company shall be and
are the sole property of the Company.
     10. Indemnification; Insurance. The Company shall indemnify the Executive
to the fullest extent permitted by the laws of the Company’s state of
incorporation in effect at that time, or certificate of incorporation and
by-laws of the Company, whichever affords the greater protection to the
Executive. The Executive will be entitled to any insurance policies the Company
may elect to maintain generally for the benefit of its officers and directors
against all costs, charges and expenses incurred in connection with any action,
suit or proceeding to which he may be made a party by reason of being a director
or officer of the Company.
     11. Successors; Binding Agreement.
     (a) Company’s Successors. The Company will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. Failure of the Company to obtain such assumption and agreement
prior to the effectiveness of any such succession shall be a breach of this
Agreement and shall entitle the Executive to compensation from the Company in
the same amount and on the same terms as he would be entitled to hereunder if he
terminated his employment for Good Reason, except that for purposes of
implementing the foregoing, the date on which any such succession becomes
effective shall be deemed the Date of Termination. As used in this Agreement,
“Company” shall mean the Company as hereinbefore defined and any successor to
its business and/or assets as aforesaid which executes and delivers the
agreement provided for in this Section 11 or which otherwise becomes bound by
all the terms and provisions of this Agreement by operation of law.
     (b) Executive’s Successors. This Agreement and all rights of the Executive
hereunder shall inure to the benefit of and be enforceable by the Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If the Executive should die while any
amounts would still be payable to him hereunder if he had continued to live, all
such amounts unless otherwise provided herein shall be paid in accordance with
the terms of this Agreement to the Executive’s devisee, legatee or other
designee or, if there is no such designee, to the Executive’s estate.
     12. Notice. For the purposes of this Agreement, notices, demands and all
other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when delivered or (unless otherwise
specified) mailed by United States certified or registered mail, return receipt
requested, postage prepaid, addressed as follows:
If to the Executive:
Mr. Chad C. Deaton
13914 I. O. Court
Willis, Texas 77318

-15-



--------------------------------------------------------------------------------



 



If to the Company:
Baker Hughes Incorporated
2929 Allen Parkway, Suite 2100
Houston, Texas 70019
Attention: General Counsel
or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
     13. Amendment or Modification; Waiver. No provisions of this Agreement may
be modified, waived or discharged unless such waiver, modification or discharge
is agreed to in writing signed by the Executive and such officer of the Company
as may be specifically designated by the Board or its Compensation Committee. No
waiver by either party hereto at any time of any breach by the other party
hereto of, or compliance with, any condition or provision of this Agreement to
be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time. No agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof have been made by either party which
are not set forth expressly in Agreement.
     14. Dispute Resolution. Any dispute or controversy arising under or in
connection with this Agreement, the Executive’s employment by the Company or the
Executive’s compensation or benefits (a “Dispute”) shall be settled in
accordance with the procedures described in this Section 14.
     (a) First, the parties shall attempt in good faith to resolve any Dispute
promptly by negotiations between the Executive and executives or directors of
the Company who have authority to settle the Dispute. Either party may give the
other disputing party written notice of any Dispute not resolved in the normal
course of business. Within five days after the effective date of that notice,
the Executive and such executives or directors of the Company shall agree upon a
mutually acceptable time and place to meet and shall meet at that time and
place, and thereafter as often as they reasonably deem necessary, to exchange
relevant information and to attempt to resolve the Dispute. The first of those
meetings shall take place within 30 days of the effective date of the disputing
party’s notice. If the Dispute has not been resolved within 60 days of the
disputing party’s notice, or if the parties fail to agree on a time and place
for an initial meeting within five days of that notice, either party may
initiate mediation and arbitration of the Dispute as provided hereinafter. If a
negotiator intends to be accompanied at a meeting by an attorney, the other
negotiators shall be given at least three business days’ notice of that
intention and may also be accompanied by an attorney. All negotiations pursuant
to this Section 14 shall be treated as compromise and settlement negotiations
for the purposes of applicable rules of evidence and procedure.
     (b) Second, if the Dispute is not resolved through negotiation as provided
in Section 14(a), either disputing party may require the other to submit to
non-binding mediation with the assistance of a neutral, unaffiliated mediator.
If the parties encounter difficulty in agreeing upon a neutral mediator, they
shall seek the assistance of the American Arbitration Association in the
selection process.

-16-



--------------------------------------------------------------------------------



 



     (c) Any Dispute that has not been resolved by the non-binding procedures
provided in Sections 14(a) and 14(b) within 90 days of the initiation of the
first of the procedures shall be finally settled by arbitration conducted
expeditiously in accordance with the Commercial Arbitration Rules of the
American Arbitration Association or of such similar organization as the parties
hereto may mutually agree; provided, that if one party has requested the other
to participate in a non-binding procedure and the other has failed to
participate within 30 days of the written request, the requesting party may
initiate arbitration before the expiration of the period. The arbitration shall
be conducted by three independent and impartial arbitrators. The Executive shall
appoint one arbitrator, the Company shall appoint a second arbitrator, and a
third arbitrator not appointed by the parties shall be appointed by the first
two arbitrators selected. The arbitration shall be held in Houston, Harris
County, Texas. Judgment may be entered on the arbitrator’s award in any court
having jurisdiction. The arbitrators shall award the prevailing party in the
arbitration its costs and expenses, including reasonable attorney’s fees,
incurred in connection with the Dispute. The arbitrators shall not award any
amount to either the Executive or the Company in excess of the compensation,
employee benefits and indemnification amounts that the Company paid or should
have paid to the Executive pursuant to this Agreement.
     (d) Notwithstanding the Dispute resolution provisions of this Section 14,
either party may bring an action in a court of competent jurisdiction in an
effort to enforce the provisions of this Section 14 and to seek injunctive
relief to protect the party’s rights pending resolution of a Dispute pursuant to
this Section 14, including, without limitation, the Company’s rights pursuant to
Section 9 of this Agreement.
     15. Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Texas without regard to its conflicts of law principles.
     16. Miscellaneous. All references to sections of any statute shall be
deemed also to refer to any successor provisions to such sections. The
obligations of the parties under Sections 8, 9, 10 and 14 hereof shall survive
the expiration of the Term. The compensation and benefits payable to the
Executive or his beneficiary under Section 8 of this Agreement shall be in lieu
of any other severance benefits to which the Executive may otherwise be entitled
upon his termination of employment under any severance plan, program, policy or
arrangement of the Company other than the Change in Control Agreement and the
Executive shall not be entitled to receive any benefits under Section 8 hereof
if he has become eligible to receive benefits under the Change in Control
Agreement.
     17. Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect throughout the Term. Should any one or more of the provisions of this
Agreement be held to be excessive or unreasonable as to duration, geographical
scope or activity, then that provision shall be construed by limiting and
reducing it so as to be reasonable and enforceable to the extent compatible with
the applicable law.
     18. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

-17-



--------------------------------------------------------------------------------



 



     19. Release. In consideration of the benefits and compensation which may be
awarded to the Executive pursuant to Section 8 of this Agreement, the Executive
hereby agrees to execute and be bound by, as a condition precedent to receiving
said benefits and compensation, the Release attached hereto as Exhibit A, such
Release being incorporated herein by reference.
     20. Compliance With Section 409A. It is intended that this Agreement shall
comply with Section 409A. The provisions of this Agreement shall be interpreted
and administered in a manner that complies with Section 409A. The provisions of
this Agreement dealing with Section 409A reflect the manner in which this
Agreement has been operated in good faith compliance with Section 409A since
January 1, 2005.
     21. Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and, as of the
Effective Date, supersedes all prior agreements, promises, covenants,
arrangements, communications, representations or warranties, whether oral or
written, by any officer, employee or representative of any party hereto;
provided, that the Change in Control Agreement shall not be superseded hereby.
     22. Effectiveness. This Agreement shall become effective upon approval of
the Board of Directors. The Company shall provide a certified copy of the
resolution evidencing such approval as soon as practical after such approval.

-18-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement effective as
of January 1, 2009.

                  BAKER HUGHES INCORPORATED    
 
           
 
  By:
          /s/ H. John Riley, Jr.
 
H. John Riley, Jr.    
 
            Lead Director and Chairman of    
 
            the Compensation Committee    
 
                Date: December 16, 2008    
 
                CHAD C. DEATON    
 
                /s/Chad C. Deaton              
 
                Date: December 15, 2008    

-19-



--------------------------------------------------------------------------------



 



EXHIBIT A
RELEASE
     The Executive hereby irrevocably and unconditionally releases, acquits and
forever discharges the Company (as defined in the Executive’s Employment
Agreement) and its affiliated companies and their directors, officers, employees
and representatives, (collectively “Releasees”), from any and all claims,
liabilities, obligations, damages, causes of action, demands, costs, losses
and/or expenses (including attorneys’ fees) of any nature whatsoever, whether
known or unknown, including, but not limited to, rights arising out of alleged
violations of any contracts, express or implied, any covenant of good faith and
fair dealing, express or implied, or any tort, or any legal restrictions on the
Company’s right to terminate employees, or any federal, state or other
governmental statute, regulation, or ordinance, including, without limitation,
Title VII of the Civil Rights Act of 1964, as amended and the Age Discrimination
in Employment Act of 1967, as amended, which the Executive claims to have
against any of the Releasees (in each case, except as to indemnification
provided by (a) the Executive’s Employment Agreement with the Company (as
amended or superseded from time to time) and/or (b) by the Company’s bylaws and
any indemnification agreement or arrangement permitted by Section 145 of the
Delaware General Corporation Law and by directors, officers and other liability
insurance coverages to the extent you would have enjoyed such coverages had you
remained a director or officer of the Company). In addition, the Executive
waives all rights and benefits afforded by any state laws which provide in
substance that a general release does not extend to claims which a person does
not know or suspect to exist in his favor at the time of executing the release
which, if known by him, must have materially affected the Executive’s settlement
with the other person. The only exception to the foregoing are claims and rights
that may arise after the date of execution of this Release, claims and rights
arising under any employee benefit plan (including, but not limited to the Long
Term Incentive Plan and the Annual Incentive Plan) and claims and rights arising
under Section 8 of the Executive’s Employment Agreement.
The Executive understands and agrees that:

  A.   He has a period of 21 days within which to consider whether he desires to
execute this Agreement, that no one hurried him into executing this Agreement
during that 21-day period, and that no one coerced him into executing this
Agreement.     B.   He has carefully read and fully understands all of the
provisions of this Agreement, and declares that the Agreement is written in a
manner that he fully understands.     C.   He is, through this Agreement,
releasing the Releasees from any and all claims he may have against the
Releasees, and that this Agreement constitutes a release and discharge of claims
arising under the Age Discrimination in Employment Act of 1967, as amended, 29
U.S.C. §§ 621-634, including the Older Workers’ Benefit Protection Act, 29
U.S.C. § 626(f).

 



--------------------------------------------------------------------------------



 



  D.   He declares that his agreement to all of the terms set forth in this
Release is knowing and is voluntary.     E.   He knowingly and voluntarily
intends to be legally bound by the terms of this Release.     F.   He was
advised and hereby is advised in writing to consult with an attorney of his
choice concerning the legal effect of this Release prior to executing this
Release.     G.   He understands that rights or claims that may arise after the
date this Agreement is executed are not waived.     H.   He understands that, in
connection with the release of any claim of age discrimination, he has a period
of seven days to revoke his acceptance of this Release, and that he may deliver
notification of revocation by letter or facsimile addressed to the Vice
President & General Counsel of the Company, at 2929 Allen Parkway, Suite 2100,
Houston, TX 77019, or (713) 439-8718. Executive understands that this Agreement
will not become effective and binding with respect to a claim of age
discrimination until after the expiration of the revocation period. The
revocation period commences when Executive executes this Agreement and ends at
11:59 p.m. on the seventh calendar day after execution, not counting the date on
which Executive executes this Agreement. Executive understands that if he does
not deliver a notice of revocation before the end of the seven-day period
described above, that this Agreement will become a final, binding and
enforceable release of any claim of age discrimination. This right of revocation
shall not affect the release of any claim other than a claim of age
discrimination arising under federal law.     I.   He understands that nothing
in this Agreement shall be construed to prohibit Executive from filing a charge
or complaint, including a challenge to the validity of this Agreement, with the
Equal Employment Opportunity Commission or participating in any investigation or
proceeding conducted by the Equal Employment Opportunity Commission.

     AGREED AND ACCEPTED, on this                      day of
                                        ,                     .

         
 
  CHAD C. DEATON    
 
       
 
 
 
   

-2-